Citation Nr: 0629116	
Decision Date: 09/14/06    Archive Date: 09/20/06	

DOCKET NO.  05-00 849	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for a right inguinal hernia 
repair, from October 28, 2003? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to November 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A videoconference hearing was conducted by the undersigned 
Acting Veterans Law Judge in June 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.  


FINDING OF FACT

Since October 28, 2003, the preponderance of the evidence is 
against showing that the veteran's right inguinal hernia is 
recurrent.  


CONCLUSION OF LAW

Since October 28, 2003, the right inguinal hernia repair has 
not met the criteria for a compensable rating.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7338 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the January 2006 supplemental statement of 
the case (SSOC).  

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided advance notice 
addressing how an effective date would be assigned.  The 
Board finds, however, that the appellant was not prejudiced 
because, in this case, the decision reaffirms a non-
compensable evaluation from the earliest possible effective 
date in light of the effective date from which service 
connection was assigned.  Given this fact, the Board finds 
any notice error to be harmless.  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the April 2004 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination (for which he failed to show), and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.  

The Claim

The veteran contends that his service-connected right 
inguinal hernia repair is manifested by increased adverse 
symptomatology that entitles him to a compensable rating.  It 
is requested that the veteran be afforded the benefit of the 
doubt.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

An April 2004 rating decision granted service connection for 
right inguinal hernia repair and rated it as non-compensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7338.  In this 
regard, 38 C.F.R. § 4.114, Diagnostic Code 7338 provides a 
non-compensable evaluation where the hernia is not operated 
but is remediable; or where it is small, reducible, or 
without true hernia protrusion.  A 10 percent evaluation is 
assigned when the hernia is post-operative and recurrent, 
readily reducible, and well supported by truss or belt.  

During the pendency of the appeal, the veteran was scheduled 
for a VA examination in December 2005; however, he failed to 
show for his scheduled examination.  

The "duty to assist is not always a one-way street.  If a 
veteran wishes to help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purported evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has 
a duty to assist the veteran in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to show for VA examinations 
and personal hearings.  If he does not do so, there is no 
burden on VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  

A June 2005 VA treatment record contains a complaint of pain 
in the left groin and testis region.  There is as well the 
veteran's June 2006 hearing testimony that his hernia has 
induced a tender and/or painful scar.  

The Board notes that the veteran does not have a current 
diagnosis of right inguinal hernia.  Indeed, the 
aforementioned June 2005 VA treatment record states 
explicitly that no inguinal hernia was detected; moreover, 
the right and left testes were noted to be "non-tender" and 
"non-swollen."  During the same outpatient visit, it was 
also noted that the epididymus "may be" slightly tender on 
the left; and that there "may be" what was termed a 
weakness or early defect [in the left groin and testis 
region].  The fact that service connection is in effect for 
the right inguinal hernia repair notwithstanding, the Court 
has held that a medical statement using a term such as 
"could," or "may," or "possibly," without supporting clinical 
data or other rationale, is too speculative in order to 
provide the degree of certainty required for medical 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Simply put, a medical finding expressed in terms of "could" 
also implies "could or could not," and is too speculative.  
Bostain v. West, 11 Vet. App. 124,127-28; Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  

After carefully reviewing the veteran's claim, the Board 
finds that the preponderance of the evidence is against a 
compensable rating for right inguinal hernia repair.

In reaching this conclusion, the Board has not overlooked the 
written statements to VA by the veteran or his 
representative, or the claimant's statements to VA 
clinicians, or his hearing testimony.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  Lay statements as to the severity of a 
disability, however, are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  


The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the appellant's claim, however, that 
doctrine is not applicable in the current appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

The claim is denied.


ORDER

A compensable evaluation for right inguinal hernia repair is 
not warranted at any time since October 28, 2003.  


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


